Citation Nr: 1746890	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-00 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for left foot hallux valgus.

2. Entitlement to an initial rating in excess of 20 percent for right foot hallux valgus, status-post bunionectomy.

3. Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome.

4. Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome.

5. Entitlement to an initial rating in excess of 10 percent for left ankle degenerative changes.

6. Entitlement to an initial rating in excess of 10 percent for right ankle strain.

7. Entitlement to an initial rating in excess of 10 percent for right elbow epicondylitis.

8. Entitlement to an initial rating in excess of 10 percent for left shoulder strain.

9. Entitlement to an initial rating in excess of 10 percent for migraine headaches.

10. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the cervical spine.

11. Entitlement to an initial rating in excess of 10 percent for spondylolysis and spondylolisthesis at L5-S1 with degenerative changes at L4 through S1.  

12. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Although the Veteran initially requested a hearing before a Veterans Law Judge, that request was withdrawn by way of a May 2016 written correspondence.  To date, the Veteran has not indicated a renewed desire for a hearing, and the Board considers that request to be withdrawn.  

In an October 2010 statement, the Veteran raised the issue of entitlement to TDIU.  Although that issue has not been directly addressed by the RO as of this time, the Court of Appeals for Veterans' Claims (Court) has held that a claim for TDIU is part and parcel of a claim for higher ratings when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, that issue has been included in the claims above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand is necessary for all issues on appeal.

Regarding the increased disability rating claim for migraine headaches, the Veteran submitted several statements in April 2017 testifying to increased severity of her migraines.  As the most recent examination for that disorder was conducted over seven years ago, a remand for a new examination is in order.  See Snuffer v. Gober, 10 Vet. app. 400 (1997).  

Likewise, regarding the Veteran's cervical and lumbosacral spine disabilities, the Veteran submitted a private medical evaluation of those disabilities in September 2016.  While that report included information which the Board may use to evaluate the severity of those disabilities, that report also included evidence of possible secondary neurological symptoms, such as radiculopathy, which were not fully evaluated.  As the Board is required to evaluate any associated neurologic abnormalities in association with an increased rating claim for the spine, the Board must remand those issues so that a complete examination may be conducted which fully addresses any possible neurological symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note 1 (2016).  

The Board observes that the remaining increased rating claims on appeal are all associated with various joints (bilateral feet, bilateral ankles, bilateral knees, right elbow and left shoulder).  The most recent VA examination of the applicable joints was conducted in March 2010, over seven years ago.  Although the examination report was sufficient for a grant of service connection, it did not provide adequate description of the Veteran's various disabilities in terms of factors such as pain, weakness, fatigability, or incoordination.  See Deluca v. Brown, 8 Vet. App. 202 (1995).  Further, recent precedential action by the Court requires the Board to ensure that all VA examinations include range of motion testing in active and passive, as well as weight bearing and non-weight bearing motion, and must include comparative opposite joint testing (where applicable).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Neither the March 2010 VA examination, nor the 2016 private examination report (which discussed the severity of the Veteran's bilateral ankle disability) fully addresses the range of motion testing as required by Correia.  Thus, a remand is necessary on the remaining issues on appeal.

Concerning the claim of entitlement to TDIU, as the outcome of the increased rating claims on appeal may have a direct bearing on the Veteran's entitlement to that benefit, the Board must remand that issue as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the most recent VA treatment records uploaded to the claims file were included in February 2013.  Therefore, the RO should make attempts to include any outstanding applicable VA treatment records dated after February 2013, should they exist.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of her claim.  The AOJ should make all necessary efforts to obtain any outstanding VA treatment records.

2. Schedule the Veteran for a new VA examination in connection with her increased rating claim for migraine headaches.  The complete file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete examination of the Veteran, and include a detailed description of her migraine headache disability, to include the frequency of prostrating attacks, length and duration thereof, and a description of how that disability affects her ability to obtain and maintain gainful employment.

3. Schedule the Veteran for a new VA orthopaedic examination in connection with her bilateral foot, bilateral ankle, bilateral knee, right elbow, left shoulder, cervical spine, and lumbosacral spine disabilities.  The complete file should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete examination of the Veteran, and include a detailed description of the following:

A description of her lumbosacral spine disability, to include range of motion, existence of ankylosis, and a thorough evaluation of any associated  neurological symptoms such as radiculopathy, which was noted in the 2016 private examination report.  Severity of any neurological symptoms should be fully addressed.  

A description of her cervical spine disability, to include range of motion, existence of ankylosis, and a thorough evaluation of any associated  neurological symptoms such as radiculopathy, which was noted in the 2016 private examination report.  Severity of any neurological symptoms should be fully addressed

A description of her bilateral foot disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  The examiner should also state whether the Veteran has malunion or nonunion of the tarsal or metatarsal bones.  

A description of her bilateral ankle disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  Limitation of motion should be discussed, as well as any evidence of ankylosis.  

A description of her bilateral knee disability, to include range of motion testing, and discussion of any evidence of ankylosis, recurrent subluxation or lateral instability, and impairment of the tibia and fibula.  

A description of her right elbow disability, to include range of motion testing, any evidence of ankylosis, radial or ulnar impairment, or impairment of supination and pronation.  To the extent possible, range of motion testing should also be conducted in the left elbow, unless the examiner determines that that elbow is also subject to a disability.  

A description of her left shoulder disability, to include range of motion testing, and discussion of any evidence of ankylosis, or impairment of the humerus, clavicle, or scapula.  To the extent possible, range of motion testing should also be conducted in the right shoulder, unless the examiner determines that that elbow is also subject to a disability.  

All findings must include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also carefully address any additional factors such as pain, weakness, fatigability, or incoordination evidenced in the examination, or per the Veteran's own report (the examiner is notified that the Veteran is competent to testify as to observable symptomatology such as pain).  

Finally, the examiner should provide a description of how each disability affects the Veteran's ability to obtain and maintain gainful employment.  

4. Thereafter, readjudicate all claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and her representative a supplemental statement of the case and afford adequate time to respond before returning the matters to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




